Case 18-13585-mdc   Doc 127-2 Filed 07/27/21 Entered 07/27/21 16:41:33   Desc
                      Exhibit B (NOD letter) Page 1 of 2




            EXHIBIT “B”
 Case 18-13585-mdc           Doc 127-2 Filed 07/27/21 Entered 07/27/21 16:41:33                          Desc
                               Exhibit B (NOD letter) Page 2 of 2
                                                                                              9000 Midlantic Drive, Suite 300
                                                                                                              P.O. Box 5054
                                                                                            Mount Laurel, New Jersey 08054

                                                                                                           P: 856-596-8900
                                                                                                           F: 856-596-9631
                                                                                                      www.parkermccay.com


                                                                                              Foreclosure/Bankruptcy Dept.
                                                                                                           P: 856-985-4059
                                                                                                           F: 856-596-3427



                                              June 28, 2021

                                                                          Our File No. 14842-21-37942-B

Brad J. Sadek, Esq.
Sadek and Cooper
1315 Walnut Street, Suite 502
Philadelphia, PA 19107

                Re:      Chad Williams
                         18-13585-MDC
                         Property Address: 1934 W. Spencer Street, Philadelphia, PA 19141
                         Notice of Default

Dear Mr. Sadek:

       Our firm represents BSI Financial Services as servicer for creditor, U.S. Bank Trust
National Association, as Trustee of Bungalow Series F Trust regarding the above referenced
property. According to our records, you represent the above referenced debtor in relation to a
bankruptcy filing.

         Please be advised that your client, Chad Williams, has failed to comply with the terms of the
Stipulation Resolving U.S. Bank’s Certification of Default and Objection to Claim filed on July 3, 2019
and approved by this Court on July 17, 2019. According to our client’s records, the last payment received
on this account was on June 25, 2021 in the amount of $750.00 which satisfied the March 1, 2021 post-
petition payment. In order to bring the post-petition payments current through June 2021, the Debtor needs
to remit a payment in the amount of $1,469.52. This amount represents the April 1, 2021 through and
including June 1, 2021 post-petition payments of $694.96 each less $615.36 in suspense.

        Please note that this letter serves as a Notice of Default and the opportunity to cure the arrearage as
stated above. If the Debtor fails to cure the above-mentioned default within ten (10) days from the date of
receipt of this letter, Movant may filed a Certification of Default requesting relief from the automatic stay
without further notice or motion.

                                                         Sincerely,
                                                         /s/ Brian E. Caine
                                                         Brian E. Caine
BEC/lc

Cc: Chad Williams, 1934 W. Spencer Street, Philadelphia, PA 19141
